EXHIBIT 10.1

 

EXECUTION COPY

 

GOVERNANCE AGREEMENT

This Governance Agreement (this “Agreement”), dated as of April 30, 2007, is
entered into by and among Westaff, Inc., a Delaware corporation (the “Company”),
DelStaff, LLC, a Delaware limited liability company (“DelStaff”), and Michael T.
Willis, a natural person and a member of DelStaff (for the purposes of Articles
II and IV only) and W. Robert Stover, a natural person (for the purposes of
Section 5.3 only).

A.  Pursuant to a Stock Purchase Agreement (the “Purchase Agreement”), dated as
of February 28, 2007, by and among DelStaff on the one hand, and W. Robert
Stover and other parties thereto (collectively, “Sellers”), on the other hand,
DelStaff purchased from the Sellers an aggregate of 7,933,396 shares of common
stock, par value $0.01, of the Company (the “Common Stock”).

B.  DelStaff subsequently acquired an additional 329,300 shares of Common Stock,
and now holds a total of 8,262,696 shares of Common Stock (the “Shares”), which
as of the date hereof constitutes 49.7% of the outstanding shares of Common
Stock and of the Total Voting Power.

C.  Section 2.2 of the Amended and Restated Bylaws of the Company (the “Bylaws”)
provides that the number of directors that shall constitute the Board shall be
five (5), subject to amendment in accordance with Article FIFTH of the Fourth
Amended and Restated Certificate of Incorporation of the Company (the
“Certificate of Incorporation”).

D.  Article FIFTH of the Certificate of Incorporation provides that any Bylaw
amendment adopted by the Board increasing the authorized number of directors
shall require the affirmative vote of a simple majority of the total number of
directors which the Company would have if there were no vacancies.

E.  The Board currently consists of the following five directors:  (i) Patricia
M. Newman, whose term expires at the 2007 annual meeting of stockholders of the
Company (sometimes referred to herein as the “Class II Directors” or the “Class
II Directorship”); (ii) Mr. Stover and Janet M. Brady, whose terms expire at the
2008 annual meeting of stockholders of the Company (sometimes referred to herein
as the “Class III Directors” or the “Class III Directorship”); and (iii) Ronald
D. Stevens and Jack D. Samuelson, whose terms expire at the 2009 annual meeting
of stockholders of the Company (sometimes referred to herein as the “Class I
Directors” or the “Class I Directorship”).

F.  The Company and DelStaff desire to establish in this Agreement, for the
benefit of the Company’s stockholders, certain terms and conditions concerning,
among other things, the expansion of the Board, the appointment of directors
nominated by DelStaff to fill the resulting vacancies, certain transfers of the
securities of the Company and the future governance of the Company.


--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Company and DelStaff agree as follows:

ARTICLE I

BOARD OF DIRECTORS AND RELATED MATTERS

Section 1.1             Election of Directors.  Promptly (but in no event later
than ten (10) calendar days after the Company files its Schedule 14F Information
Statement pursuant to Rule 14f-1 of the Exchange Act, as contemplated in Section
5.4 below) or as otherwise specified by below, the Company and DelStaff shall,
and shall cause their respective officers, directors, and employees, to:

(a)           Amend the Bylaws to expand the size of the Board to nine (9)
directors, adding one (1) Class I Directorship, two (2) Class II Directorships
and one (1) Class III Directorship.

(b)           On May 1, 2007, or as soon thereafter as possible, accept the
resignation of Patricia M. Newman as President and Chief Executive Officer of
the Company (the “Chief Executive Officer”) and as a Class II Director.

(c)           Cause the Board to fill the vacancies resulting from the actions
taken in Sections 1.1(a) and (b) with Mr. Willis, John Black, Michael Phillips,
Gerald E. Wedren and John G. Ball (collectively, the “DelStaff Directors”).

(d)           After the actions contemplated by Section 1.1(c) above, obtain the
resignations of all of the directors of the Company who were directors on the
date of this Agreement, and immediately thereafter, (i) reassign the resulting
vacancies of one Class I Directorship, two Class II Directorships and one Class
III Directorship to become vacancies of one Class I Directorship, two Class II
Directorships and one Class III Directorship, and (ii) cause the Board to
reappoint W. Robert Stover, Janet M. Brady, Jack D. Samuelson and Ronald D.
Stevens to the Board (collectively, the “Company Directors”) as directors of the
Company.

(e)           The actions contemplated in Sections 1.1(c) and 1.1(d) above shall
be taken such that immediately thereafter, the Board shall consist of the
following directors in the following classes:

Class I Directors (terms to expire in 2009):

(1)           Ronald D. Stevens

(2)           Gerald E. Wedren

(3)           John G. Ball

Class II Directors (terms to expire in 2010):

(4)           Janet M. Brady

(5)           John Black

(6)           Michael Phillips

2


--------------------------------------------------------------------------------


 

Class III Directors (terms to expire in 2008):

(7)           W. Robert Stover

(8)           Michael Willis

(9)           Jack D. Samuelson

The parties agree that for purposes of this Agreement, Ms. Brady, Mr. Samuelson,
Mr. Stevens, Mr. Wedren and Mr. Ball shall each be considered an Independent
director.

(f)            Cause the Board to appoint (or reappoint):

(i)            Mr. Stover as Chairman of the Board (the “Chairman”);

(ii)           Ms. Brady, Mr. Black and Mr. Ball as the members of the
Compensation Committee of the Board (the “Compensation Committee”), with Ms.
Brady serving as the Chairperson thereof;

(iii)          Mr. Stevens, Mr. Samuelson and Mr. Wedren as members of the Audit
Committee of the Board (the “Audit Committee”), with Ronald D. Stevens serving
as Chairperson thereof; and

(iv)          Ms. Brady, Mr. Black and Mr. Wedren as members of the Nominating
and Governance Committee of the Board (the “Nominating and Governance
Committee”), with Ms. Brady serving as Chairperson thereof.

(g)           The parties hereto agree that each director appointed in
accordance with this Section 1.1 shall hold office until the annual meeting of
the Company’s stockholders at which the term of the class to which such director
has been appointed expires, and until his or her respective successor is elected
and qualified or until his or her earlier death, resignation or removal from
office.

Section 1.2             On-Going Board Composition.  Subject to compliance with
any federal or state securities laws and the Listing Requirements, after the
actions contemplated by Section 1.1 above, the Company and DelStaff shall, and
shall cause each of their respective officers, directors, and employees to,
ensure that:

(a)           The size of the Board shall remain at nine (9) directors, with
three (3) Class I Directors, three (3) Class II Directors and three (3) Class
III Directors.  Each class of directors shall serve for a term of three years in
accordance with the Certificate of Incorporation.

(b)           A majority of the Board shall consist of directors who are
Independent.

(c)           If any of Michael Willis, John Black or Michael Phillips (together
with all directors appointed under this Section 1.2(c), the “DelStaff Affiliated
Directors”) or any of their respective replacements then serving as a director
shall no longer be able to serve as a director for any reason whatsoever,
DelStaff shall have the right (and the Company shall do all lawful things
necessary and advisable) to cause the Board to fill such vacancy with an
individual

3


--------------------------------------------------------------------------------


 

nominated by DelStaff.  If such inability to serve occurs at the end of such
DelStaff Affiliated Director’s term, DelStaff shall provide the notice for a new
director nominee as provided in Section 1.2(e) below. If such inability to serve
occurs prior to the end of such DelStaff Affiliated Director’s term, DelStaff
shall promptly inform the Company of any replacement director and the Company
shall cause such replacement director to be appointed to the Board and any
applicable committee to fill the unexpired term of the director being replaced.

(d)           If any of Gerald E. Wedren or John G. Ball (together with all
directors appointed under this Section 1.2(d), “DelStaff Independent Directors”)
or any of their respective replacements then serving as a director shall no
longer be able to serve as a director for any reason whatsoever, DelStaff shall
have the right (and the Company shall do all lawful things necessary and
advisable) to cause the Board to fill such vacancy with an individual nominated
by DelStaff, provided that, such nominee is Independent.  If such inability to
serve occurs at the end of such DelStaff Independent Director’s term, DelStaff
shall provide the notice for a new director nominee as provided in Section
1.2(e) below. If such inability to serve occurs prior to the end of such
DelStaff Independent Director’s term, DelStaff shall promptly inform the Company
of any replacement director and the Company shall cause such replacement
director to be appointed to the Board and any applicable committee to fill the
unexpired term of the director being replaced.

(e)           Unless DelStaff advises the Board in writing of one or more
replacement of DelStaff Directors (subject to the qualifications of the
directors in Sections 1.2(c) and (d) above) for the Company’s next annual or
special meeting of stockholders at which directors are to be elected and the
term of one or more of the DelStaff Directors expires, the then current DelStaff
Director(s) for any such meeting shall be deemed to be the incumbent DelStaff
Director(s) to be elected at such meeting.  Such written notice by DelStaff,
including information of such new nominee director (i) sufficient for the Board
to determine whether the director qualifies under the requirements contained in
Sections 1.2(c) and (d) above and (ii) sufficient for the Company to fulfill its
disclosure obligations under the Exchange Act, shall be provided to the Board at
least twenty (20) days prior to the date of the filing with the Securities and
Exchange Commission (the “SEC”) of the proxy statement relating to such
meeting.  The Company shall provide to DelStaff in writing the filing date of
such proxy statement at least forty-five (45) days prior to such filing date.

(f)            So long as Jack D. Samuelson, Janet M. Brady and Ronald D.
Stevens (together with all directors appointed under this Section 1.2(f), the
“Company Independent Directors”) are willing to serve as directors of the
Company, the Company and DelStaff shall do all lawful things necessary and
advisable to cause each of Mr. Samuelson, Mr. Stevens and Ms. Brady to be
elected or appointed as a director of the Company.  If any Company Independent
Director shall no longer be able to serve as a director for any reason
whatsoever, such vacancy shall be filled at the determination of a majority of
the remaining Company Independent Directors and DelStaff Independent Directors,
voting as a group (the “Super Independent Group”), in their sole discretion, in
consultation with the Nominating and Governance Committee, provided that, the
replacement director shall be Super Independent.  The Nominating and Governance
Committee shall have the exclusive authority to select and approve all director
candidates that are submitted to the Super Independent Group for approval in
accordance with

4


--------------------------------------------------------------------------------


 

this Section 1.2(f).  If such inability to serve occurs at the end of such
Company Independent Director’s term, the replacement director selected by the
Super Independent Group shall be the director nominee to be elected at the next
annual or special meeting of stockholders at which director are to be elected.
If such inability to serve occurs prior to the end of such Company Independent
Director’s term, the Company and DelStaff shall do all lawful things necessary
and advisable to cause the replacement director selected by the Super
Independent Group to be appointed to the Board and any applicable committee to
fill the unexpired term of the director being replaced.

(g)           If the Company Director who is not a Company Independent Director
shall no longer be able to serve as a director for any reason whatsoever
(including, with respect to Mr. Stover, his resignation in accordance with
Section 5.3), such vacancy shall be filled at the determination of a majority of
the Independent directors, in their sole discretion, in consultation with the
Nominating and Governance Committee.  The Nominating and Governance Committee
shall have the exclusive authority to select and approve all director candidates
that are submitted to the Independent directors for approval in accordance with
this Section 1.2(g).  If such inability to serve occurs at the end of such
Company Director’s term, the replacement director selected by the majority of
the Independent directors shall be the director nominee to be elected at the
next annual or special meeting of stockholders at which directors are to be
elected. If such inability to serve occurs prior to the end of such Company
Director’s term, the Company and DelStaff shall do all lawful things necessary
and advisable to cause the replacement director selected by the majority of the
Independent directors to be appointed to the Board and any applicable committee
to fill the unexpired term of the director being replaced.

(h)           The Board shall maintain a Compensation Committee, an Audit
Committee and a Nominating and Governance Committee, each of which shall be
comprised of three (3) members.  Other than the Audit Committee, which shall be
comprised only of DelStaff Independent Directors or Company Independent
Directors, each committee shall include one (1) DelStaff Affiliated Director,
one (1) DelStaff Independent Director and one (1) Company Independent Director,
and each of their successors that are appointed in accordance with Sections
1.2(c) through (f).  Any other committees of the Board shall consist of a
majority of directors who are Independent.  At least one (1) DelStaff Affiliated
Director shall be permitted to attend all Audit Committee meetings, except that
such director shall not attend the executive sessions of the Audit Committee and
shall not have a vote on the Audit Committee.

(i)            Immediately after Mr. Stover’s resignation as Chairman on June
29, 2007 in accordance with Section 5.3, if Mr. Willis is then serving as the
Chief Executive Officer, the Board (other than Mr. Willis and the then current
Chairman, who shall abstain) shall make a determination regarding the
appointment of Mr. Willis as Chairman.  If so appointed, Mr. Willis shall serve
as Chairman until his successor is elected and qualified or until his earlier
death, resignation or removal from office.

(j)            All directors who are not employees of the Company shall be paid,
subject to future increases upon recommendation by the Compensation Committee,
at least a $25,000 retainer per year and an additional $6,000 annual fee for
committee chairmanship, plus an additional fee of $1,000 per Board or committee
meeting attended in person or $500 for each

5


--------------------------------------------------------------------------------


 

telephonic Board or committee meeting attended, provided, that, if a Board
meeting and a committee meeting were held on the same day, the total fee will
not exceed $1,000 per day (collectively, “Board Fees”).  All directors who are
not employees of the Company shall be promptly reimbursed for his or her
reasonable expenses in performing his or her duties as a director, including
reasonable travel expenses incurred to attend any meeting of the Board or its
committee.  In addition, the Compensation Committee shall determine grants of
equity incentive compensation applicable to all directors who are not employees
of the Company.  All Board Fees payable under this Section 1.2(j) to Mr. Black
and Mr. Phillips shall be paid directly to DelStaff.

(k)           Subject to the other provisions of this Agreement, the DelStaff
Directors shall have and shall be entitled to exercise the same powers,
protections, obligations and compensation as other directors of the Company, and
shall have such rights provided to, and obligations required by, directors of a
Delaware corporation under Delaware law.  Without limiting the foregoing,
promptly after the execution of this Agreement but in no event after the
completion of the actions contemplated in Section 1.1 above, the Company shall
add the DelStaff Directors to the Company’s existing directors’ and officers’
liability insurance policy and (if applicable) enter into indemnification
agreements (if any) entered into with other Board members (who are not also
officers or employees of the Company).

(l)            The Company shall use its reasonable best efforts to solicit from
the stockholders of the Company eligible to vote for the election of directors
proxies in favor of all nominees designated or nominated in accordance with
Section 1.1 or Section 1.2.

(m)          The Company and DelStaff shall take or cause to be taken all lawful
actions necessary to ensure at all times that the Certificate of Incorporation
and Bylaws are not, at any time, inconsistent with the provisions of this
Agreement.

Section 1.3             Conduct of the Board.  The Company and DelStaff shall
take or cause to be taken all lawful actions necessary to ensure that:

(a)           The Board shall meet no less than quarterly.  At least 50% of the
meetings of the Board shall be held within 50 miles of San Francisco.

(b)           The Company shall obtain and maintain in full force and effect
directors’ and officers’ liability insurance and shall pay all premiums due on
such policy as they become due with a carrier and in an amount satisfactory to
the Board.  The Company shall not cause any material diminution of the policy
limits of or coverage provided by such policy without the consent of the Board.

(c)           Notwithstanding anything to the contrary set forth in this Article
I, the Board shall be entitled to act in accordance with its fiduciary
obligations to the Company and its stockholders under applicable law, and shall
be entitled to take such actions as are necessary to comply with applicable law,
with respect to the performance of the Company’s obligations under this
Agreement; provided however, that the Board has determined that as of the date
of this Agreement, the transactions contemplated hereby are in the best interest
of the Company’s stockholders.

6


--------------------------------------------------------------------------------


 

Section 1.4             Chief Executive Officer.  DelStaff and the Company agree
that:

(a)           Immediately upon the resignation of Ms. Newman as Chief Executive
Officer on May 1, 2007, or as soon thereafter as possible, the Company and
DelStaff shall cause Mr. Willis to be appointed as the Chief Executive Officer.

(b)           The terms of any employment or similar agreement with the Chief
Executive Officer shall be determined by a majority of the Independent directors
upon the recommendation of the Compensation Committee.

(c)           Upon execution of this Agreement, Mr. Willis shall be provided
with access to any business information and employees of the Company he believes
necessary or desirable.

ARTICLE II

RELATED PARTY TRANSACTIONS

Section 2.1             Transactions Involving Stockholder.  The parties hereto
agree that any transaction between the Company, on the one hand, and any of
DelStaff, Mr. Willis or any of their respective Affiliates, on the other hand,
required by the Listing Requirements to be pre-approved by the Audit Committee,
and any amendment, modification or waiver of any provisions of this Agreement,
shall be approved by the Audit Committee and a majority of the Super Independent
Group .

Section 2.2             First Look.  Each of DelStaff, Mr. Willis and their
respective Affiliates agrees and covenants, and shall use their reasonable best
efforts to ensure, that each of the DelStaff Directors shall, after receipt of
any offer or inquiry to purchase all or substantially all of the Common Stock
held by DelStaff, disclose such offer or inquiry to the remaining members of the
Board no later than five (5) business days prior to the execution of a
definitive agreement for such sale; provided however, that the Company agrees to
take no action to frustrate the sale process unless the Board reasonably
determines in good faith (after oral consultation with outside legal counsel)
that such action is required in order to comply with its fiduciary duties to the
stockholders of the Company under Delaware law or to preserve the rights of the
Company under this Agreement.

ARTICLE III

CONFIDENTIALITY

Section 3.1             Disclosure of Confidential Information.  The Company may
disclose to DelStaff proprietary and confidential information, including but not
limited to, any and all

7


--------------------------------------------------------------------------------


 

information, whether oral or written, relating to the business of the Company
(all such information, the “Information”).  DelStaff acknowledges that neither
the Company, nor its Affiliates, makes any express or implied representation or
warranty to it as to the accuracy or completeness of the Information.  DelStaff
agrees and covenants, and shall use its reasonable best efforts to ensure that:

(a)           All Information shall be held in strict confidence by DelStaff and
its Affiliates, officers, managers, members, employees, financing sources,
agents and financial and legal advisors (collectively, the “Representatives”)
and shall not be disclosed to any other Person, without the Company’s prior
written consent or except as may be required by law, regulation or legal
process, or to the extent such Information is or becomes publicly available,
other than as a result of a breach of this Article III.  DelStaff also agrees
that it will direct its Representatives not to disclose to any other Person that
DelStaff has received the Information.

(b)           Until the Information is or becomes publicly available, other than
as a result of a breach of this Article III, DelStaff shall use the Information
only for monitoring and evaluating DelStaff’s investment in the Company and not
for any other purpose or in any manner that would constitute a violation of any
applicable laws or regulations.

(c)           DelStaff shall take the same degree of care that it uses to
protect its own confidential and proprietary information of similar nature and
importance (but in no event less than reasonable care) to protect the
confidentiality and avoid the unauthorized use, disclosure, publication or
dissemination of the Information.

(d)           In the event that DelStaff or any of its Representatives is
requested pursuant to, or required by, applicable law, regulation or legal
process to disclose any of the Information or any other information concerning
the Company, it will notify the Company promptly so that the Company may (i)
seek a protective order or other appropriate remedy or (ii) consult with
DelStaff to take steps to resist or narrow the scope of such request or legal
process. In the event that no such protective order or other remedy is obtained,
DelStaff and its Representatives shall furnish only that portion of the
Information which, under advise of counsel, is legally required and will
exercise reasonable best efforts to obtain reliable assurance that confidential
treatment will be accorded the Information so furnished.

Section 3.2             Insider Trading Prohibitions.  DelStaff acknowledges
that it and its Representatives are aware that the U.S. securities laws prohibit
any person who has material non-public information about a company from
purchasing or selling, directly or in indirectly, securities of such company
(including entering into hedge transactions involving such securities), or from
communicating such information to any other Person under circumstances in which
it is reasonably foreseeable that such Person is likely to purchase or sell such
securities.  Accordingly, DelStaff agrees that it will not use or permit any
third party to use, and that it will use its reasonable best efforts to assure
that none of its Representatives will use or permit any third party to use, any
of the Information the Company provides in contravention of the U.S. securities
laws and, if required by such laws, DelStaff and its Representatives shall cease
trading in the Company’s securities as applicable.  Furthermore, DelStaff agrees
and covenants to

8


--------------------------------------------------------------------------------


 

comply with, and to ensure that its Affiliates comply with, the Company’s
Insider Trading Policy, a complete and accurate copy of which has been delivered
to DelStaff.

 

ARTICLE IV

STANDSTILL

Section 4.1             Standstill.  Until sixty (60) days after the date of
this Agreement (the “Standstill Termination Date”), DelStaff and Mr. Willis
covenant and agree that they and their respective Affiliates shall not acquire
beneficial ownership of any Voting Securities other than the Shares, and each of
DelStaff and Mr. Willis, severally and not jointly, represents that, as of the
date hereof, it or he does not beneficially own any shares of Common Stock other
than the Shares.  Notwithstanding the above, in the event that the Company shall
issue shares of Common Stock or securities convertible into or exercisable for
Common Stock from and after the date of this Agreement and prior to the
Standstill Termination Date, other than pursuant to the Company’s existing
equity incentive plans, the Company shall extend to DelStaff the right to
purchase its pro rata share of any such shares or other securities.

ARTICLE V

OTHER COVENANTS

Section 5.1             Amending Certificate of Incorporation.  Promptly after
the date of this Agreement and after completion of the actions contemplated by
Section 1.1 above, the Company and DelStaff shall, and shall cause the Company’s
officers, directors, and employees, to, take all appropriate action, and do all
things, and execute and deliver such further documents and instruments, as may
be necessary, proper or advisable to amend the Company’s certificate of
incorporation to permit any stockholder that beneficially owns twenty percent
(20%) or more of the Total Voting Power of the Company to call a special meeting
of the stockholders of the Company (the “20% Amendment”), including, but not
limited to, calling and/or holding a special meeting of stockholders of the
Company for the purpose of approving and adopting the foregoing amendment (the
“Stockholders Meeting”), but not for any purpose in contravention to this
Agreement.

Section 5.2             Satisfaction of Representation Event.  DelStaff agrees
and covenants, for the benefit of the Sellers, that the Representation Event (as
such term is defined in the Purchase Agreement) shall be deemed to occur at the
earlier of (a) immediately after the Stockholders Meeting and (b) at the close
of business on June 29, 2007, and that on such date, (x) each Promissory Note
(as defined in the Purchase Agreement) shall mature and DelStaff shall pay the
outstanding principal amount thereof (together with any interest and other
amounts accrued thereon to the Representation Date, and without any extension of
the payment date, including without limitation, any extension pursuant to
Section 1.01(b) of such Promissory Note), (y) subject to the provisions of
Section 6.01(e) of the Purchase Agreement, the Security Interest (as defined in
the Purchase Agreement) will automatically be cancelled and cease to exist (and
DelStaff shall promptly take all lawful action, including under the Pledge
Agreement (as defined in the Purchase Agreement) and the Custody Agreement (as
defined in the Purchase Agreement),

9


--------------------------------------------------------------------------------


 

to cause the release of the Security Interest), and (z) the Put Option (as
defined in the Purchase Agreement) shall automatically expire and be terminated
in accordance with its terms, without further action by DelStaff or the Sellers.

Section 5.3             Resignation of Chairman.  Immediately after the
Stockholders Meeting on June 29, 2007, (a) Mr. Stover shall provide to the
Company his resignation as Chairman, as a director and as an employee of the
Company, and (b) the Company and Mr. Stover shall execute and deliver a mutual
general release agreement, in the form attached hereto as Exhibit A.

Section 5.4             Filing of Schedule 14F-1 Information Statement. The
Company shall file a Schedule 14F-1 Information Statement, required under the
Exchange Act with the SEC for the actions contemplated in this Agreement, on
Tuesday, May 1, 2007, or as soon thereafter as possible.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.1             Representations and Warranties of the Company.  The
Company represents and warrants that (a) the Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the corporate power and authority to enter into this Agreement
and to carry out its obligations hereunder, (b) the execution and delivery of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no other corporate proceedings
on the part of the Company are necessary to authorize this Agreement or any of
the transactions contemplated hereby, and (c) this Agreement has been duly
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company, and is enforceable against the Company in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other laws of general
application affecting creditor rights generally and (ii) as limited by laws
relating to specific performance, injunctive relief or other equitable remedies.

Section 6.2             Representations and Warranties DelStaff.  DelStaff
represents and warrants to the Company that (a) DelStaff is the record holder of
the Shares, (b) it is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the power and authority to enter into this Agreement and to carry out its
obligations hereunder, (c) the execution and delivery of this Agreement by
DelStaff and the consummation by DelStaff of the transactions contemplated
hereby have been duly authorized by all necessary limited liability company
action on the part of DelStaff and no other proceedings on its part are
necessary to authorize this Agreement or any of the transactions contemplated
hereby, and (d) this Agreement has been duly executed and delivered by DelStaff
and constitutes a valid and binding obligation of DelStaff enforceable against
DelStaff in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other laws of general application affecting creditor rights generally

10


--------------------------------------------------------------------------------


 

and (ii) as limited by laws relating to specific performance, injunctive relief
or other equitable remedies.

Section 6.3             Representations and Warranties of Willis.  Willis
represents and warrants to the Company that he is an individual, domiciled in
Houston, Texas, with full authority to enter into this Agreement, and that this
Agreement has been duly executed and delivered by him and constitutes his valid
and binding obligation, enforceable against him in accordance with its terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other laws of general application
affecting creditor rights generally, and (b) as limited by laws relating to
specific performance, injunctive relief or other equitable remedies.

ARTICLE VII

DEFINITIONS

For purposes of this Agreement, the following terms shall have the following
meanings:

“Affiliate” shall, (a) with respect to Mr. Willis and the Company, have the
meaning set forth in Rule 12b-2 under the Exchange Act (as in effect on the date
of this Agreement) and, (b) with respect to DelStaff, shall mean H.I.G. Staffing
2007, Ltd., a Cayman Islands exempted company, H.I.G. Capital Partners III,
L.P., a Delaware limited partnership, H.I.G. Advisors III, L.L.C., a Delaware
limited liability company, H.I.G.-GPII, Inc., a Delaware corporation, Sami W.
Mnaymneh, an individual, Anthony A. Tamer, an individual, and any current or
future corporation, limited liability company, partnership, joint venture,
trust, unincorporated organization or other corporate entities where any of the
above named entities or individuals control, directly or indirectly, over 50% of
the total combined voting power in any general election of directors of that
entity.

“beneficially own” or “beneficial ownership” with respect to any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing.

“Board” shall mean the board of directors of the Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Independent” shall mean any natural person who the Board has determined to be
independent of the Company within the meaning of the Listing Requirements.

“Listing Requirements” shall mean the listing standards of the NASDAQ Global
Markets as the same may be amended from time to time or, if the Company’s
securities are listed on another national securities exchange having equally or
more stringent requirements than such standards, the standards applicable to
such national securities exchange.

11


--------------------------------------------------------------------------------


 

“Person” shall mean any individual, partnership, joint venture, limited
liability companies, corporation, trust, unincorporated organization, government
or department or agency of a government.

“Super Independent” shall mean any natural person who is Independent and, in
addition, who is not, and within the three year period immediately preceding the
date of making such determination shall not have been, an officer, director,
employee, partner or consultant of or to DelStaff, Mr. Willis or any of their
respective Affiliates.

“Term” of this Agreement shall commence on the date hereof and shall end on the
date on which DelStaff, Willis and their respective Affiliates shall
collectively cease to beneficially own Voting Securities representing at least
20% of the Total Voting Power and have filed a Schedule 13D or 13G reporting
such change of beneficial ownership.

“Total Voting Power” at any time shall mean the total combined voting power in
the general election of directors of all the Voting Securities then outstanding.

“Voting Securities” shall mean at any time shares of any class of capital stock
of the Company which are then entitled to vote generally in the election of
directors including, without limitation, the Common Stock.

ARTICLE VIII

MISCELLANEOUS

Section 8.1             Notices.  All notices, requests and other communications
to any party hereunder shall be in writing (including telecopy) and shall be
deemed to have been duly given, delivered and received (a) if delivered
personally or (b) if sent by facsimile, registered or certified mail (return
receipt requested) postage prepaid, or by courier guaranteeing next day
delivery, in each case to the applicable party to whom it is directed at the
addresses indicated below:

if to the Company, to:

 

Westaff, Inc.

 

 

298 North Wiget Lane,

 

 

Walnut Creek, CA 94598

 

 

Attn: Corporate Secretary

 

 

Fax: (925) 256-1500

 

 

 

with a copy to:

 

Morrison & Foerster LLP

 

 

425 Market Street,

 

 

San Francisco, CA 94105

 

 

Attn:

John W. Campbell, Esq.

 

 

Liza Mark, Esq.

 

 

Fax: (415) 268-7522

 

 

 

if to DelStaff to:

 

855 Boylston Street - 11th Floor

 

 

Boston, Massachusetts 02116

 

12


--------------------------------------------------------------------------------


 

 

Attention:

John Black

 

 

 

Michael Phillips

 

 

Fax: (617) 262-1505

 

 

 

with a copy to:

 

H.I.G. Capital, L.L.C.

 

 

1001 Brickell Bay Drive, 27th Floor

 

 

Miami, Florida 33131

 

 

Attention: Richard H. Siegel, Esq.

 

 

Fax: (305) 500-3198

 

 

 

 

 

and

 

 

 

 

 

Greenberg Traurig, LLP

 

 

77 West Wacker Drive

 

 

Chicago, Illinois 60601

 

 

Attention: Paul Quinn

 

 

Fax: (312) 899-0333

 

 

 

if to Mr. Willis to:

 

1400 Post Oak Blvd., Suite 200

 

 

Houston, Texas 77056

 

 

Attention: Michael T. Willis

 

 

Tel: (713) 961-7310

 

or such address or telecopy number as such party may hereafter specify for the
purpose by notice to the other parties hereto.  Each such notice, request or
other communication shall be effective (i) when delivered personally, (ii) upon
receipt of confirmation if telegraphed, or telecopied, or, (iii) if mailed, five
business days after the date of the mailing.

Section 8.2             Amendments; No Waivers.

(a)           Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver has been approved pursuant to Section 2.1
above and is in writing and signed, in the case of an amendment, by each of
DelStaff, Mr. Willis (if the amendment is to Articles II or IV) and the Company,
or in the case of a waiver, by the party against whom the waiver is to be
effective.

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 8.3             Further Assurance.  Each of the parties hereto shall use
its reasonable best efforts to effectuate the transactions contemplated hereby
as promptly as is reasonably practicable.  Each party hereto, at the reasonable
request of another party hereto, shall execute and deliver, or cause to be
delivered, such further certificates, instruments and other documents,

13


--------------------------------------------------------------------------------


 

and to take, or cause to be taken, such further actions as may be necessary or
desirable for effecting the consummation of this Agreement and the transactions
contemplated hereby.

 

Section 8.4             Successors and Assigns.  This Agreement shall not be
assignable by operation of Law or otherwise. Subject to the preceding sentence,
the provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

Section 8.5             Entire Agreement.  This Agreement (including any
exhibits hereto) constitutes the entire agreement, and supersede all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties, with respect to the subject matter hereof.

Section 8.6             No Third Party Beneficiaries.  Except as provided in
Section 5.2, this Agreement is not intended to confer upon any Person other than
the parties hereto any legal or equitable rights or remedies hereunder.

Section 8.7             Termination and Survival.  This Agreement shall
terminate at the end of the Term.

(a)           In the event of termination of this Agreement, this Agreement
(other than this Article VIII and Article III, which shall survive such
termination (but only to the extent specified in Section 8.7(b) below in the
case of Article III) shall become void and of no effect with no liability on the
part of any party hereto (or of any of its directors, officers, employees,
agents, legal and financial advisors or other representatives); provided,
however, no such termination shall relieve any party hereto of any liability or
damages resulting from any breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement.

(b)           Article III shall survive the termination of this Agreement and
shall continue until one (1) year after the termination of this Agreement.

Section 8.8             Governing Law; Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflicts of law rules of such state.  Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement and any related agreement or the
transactions contemplated hereby or thereby shall be brought exclusively in any
federal or state court located in the State of Delaware, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient form.  Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
pursuant to Section 8.1 shall be deemed effective service of process on such
party.

14


--------------------------------------------------------------------------------


 

Section 8.9             WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY RELATED AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 8.10           Counterparts; Effectiveness.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement shall become effective when each party hereto shall
have received counterparts thereof signed by the other party hereto.

Section 8.11           Specific Performance.  Each party to this Agreement
acknowledges and agrees that the parties’ respective remedies at law for a
breach or threatened breach of any of the provisions of this Agreement would be
inadequate and, in recognition of that fact, agrees that, in the event of a
breach or threatened breach of the provisions of this Agreement, in addition to
any remedies at law, each party, respectively, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

Section 8.12           Severability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, provided that,
the parties hereto shall negotiate in good faith to attempt to place the parties
in the same position as they would have been in had such provision not been held
to be invalid, void or unenforceable.

15


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first referred to above.

WESTAFF, INC.

 

DELSTAFF, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald D. Stevens

 

 

By:

/s/ Michael Phillips

 

Name: Ronald D. Stevens

 

Name: Michael Phillips

 

Title: Director

 

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For the purposes of Articles II and IV only:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MICHAEL WILLIS

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael Willis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For the purposes of Section 5.3 only:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W. ROBERT STOVER

 

 

 

 

 

 

 

 

 

 

 

/s/ W. Robert Stover

 

 

 

 

 

16


--------------------------------------------------------------------------------


 

EXHIBIT A

Release

 

17


--------------------------------------------------------------------------------